32 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James JOYCE, Plaintiff-Appellant,v.BENEFITS MARKETING GROUP, INCORPORATED;  The LincolnNational Life Insurance Company, Defendants-Appellees.
No. 93-2416.
United States Court of Appeals, Fourth Circuit.
Argued July 13, 1994.Decided Aug. 15, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-93-475-A)
Argued Joseph Peter Drennan, Alexandria, VA, for appellant.
Charles H. Fleischer, Marsh, Fleischer & Quiggle, Chartered, Bethesda, MD, for appellees.
On brief William J. Bethune, Marsh, Fleischer, & Quiggle, Chartered, Bethesda, MD, for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, MURNAGHAN, Circuit Judge, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Appellant James Joyce, an insurance broker, brought this action against The Lincoln National Life Insurance Company and its wholly owned affiliate, Benefits Marketing Group (collectively, the "Insurers") in April 1993, claiming damages for commissions on sales of insurance policies to a prospective client that Joyce allegedly lost as a result of the Insurers' negligence, negligent misrepresentation, tortious interference with prospective economic advantage, and breach of covenant of good faith and fair dealing.


2
The district court granted summary judgment in favor of the Insurers on all claims on the grounds that the Insurers owed Joyce no duty independent of those contained in the "Producer Contract," which governed the contractual relationship between the Insurers and Joyce, and that there was no causal connection between the Insurers' alleged failures and Joyce's claimed loss of commissions.  Joyce timely appealed the district court's judgment.  His appeal is limited to the claims of negligent misrepresentation and breach of covenant of good faith and fair dealing.


3
Having considered the record in this case and the briefs, and after oral argument, we find that the opinion of the district court thoroughly investigated the relevant facts and reached the correct conclusions of law.  James Joyce v. Lincoln National Life Insurance Co. and Benefits Marketing Group, No. 93-475-A (E.D. Va.  October 5, 1993).  We find no error in the reasoning or judgment of the district court and, therefore, affirm on that basis.


4
AFFIRMED.